Exhibit 10.1

 

** — CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2010 PFIZER EQUINE PRODUCTS MARKETING AGREEMENT

 

This Agreement dated and effective as of January 1, 2010 is made by and between
Pfizer Inc, 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Company, 651 South Stratford Drive,
Suite 100, Meridian, ID 83642 (hereinafter, “MWI”).

 

1.                                       PFIZER hereby appoints MWI, and MWI
hereby accepts appointment, as a contract distributor for PFIZER Products set
forth on Exhibit A (the “Products”), to purchase from PFIZER and to resell for
MWI’s own account as a distributor, subject to the following terms and
conditions.

 

2.                                       MWI recognizes and agrees to the
following:

 

(a)                                  PFIZER has elected to work with a select
group of distributors that are committed to maximizing the sale of the Products
and to working closely with PFIZER to identify market opportunities for both
companies. The intent of this Agreement is to attain that goal;

 

(b)                                 PFIZER intends to utilize this group of
distributors to sell the Products to customers below them in the distribution
chain and that PFIZER has, and may in the future, run promotions and other
activities that would be seriously prejudiced if MWI resells the Products to
other PFIZER contract distributors, non-employee agents or through brokers.

 

3.                                       Accordingly, MWI shall:

 

(a)                                  use its reasonable best efforts to sell the
Products by focusing its primary effort at reselling to veterinarians, OTC
retailers, and horse owners;

 

(b)                                 maintain a full-time outside and inside
sales force that will personally and actively solicit sales of the Products and
pay such sales representatives reasonable commission as MWI deems appropriate in
its sole discretion;

 

(c)                                  store and handle its inventory of Products
under conditions that will ensure that such Products retain their potency,
purity, quality, and identity;

 

(d)                                 MWI will provide PDA/EDI with sales out data
on each PFIZER sku MWI sells. MWI will provide to Covansys its Health Industry
Number, Customer Health Industry Number, PFIZER product number, transaction
date, ship to zip code, number of units and price with respect to each sale of
product, and unit inventories on each PFIZER sku that MWI sells. This
information should be sent to Covansys. Sales out data shall be provided to
Covansys within /**/ of the date of each invoice. MWI will use its best efforts
to insure sales out data integrity and timeliness;

 

--------------------------------------------------------------------------------


 

(e)                                  set its resale prices for the Products
independently and at its sole discretion;

 

(f)                                    cooperate fully with PFIZER by actively
participating in such strategy sessions as PFIZER reasonably may require, for
the purpose of developing programs to increase use of the Products; and to
cooperate fully with PFIZER in implementing all promotions and sales campaigns
for the Products;

 

(g)                                 allow PFIZER’s representatives to attend and
actively participate in meetings of MWI’s sales representatives;

 

(h)                                 distribute the Products only under the
labeling provided by PFIZER; prescribe, recommend, suggest, and advertise each
Product for use only under the conditions stated in the labeling provided by
PFIZER; and observe all federal, state, and local laws governing the
distribution of animal drugs. In the case of Products bearing the legend,
“CAUTION: FEDERAL LAW RESTRICTS THIS DRUG TO USE BY OR ON THE ORDER OF A
LICENSED VETERINARIAN,” or any similar legend, sell such Products only to or on
the order of a licensed veterinarian for use in the course of his or her
professional practice or to another person or entity regularly and lawfully
engaged in the use, distribution or dispensing of such legend drugs;

 

(i)                                     MWI agrees that credit limits
established by PFIZER shall be subject to change by PFIZER in its sole
discretion and that no shipments will be made to MWI in excess of the
established credit limits;

 

(j)                                     take no action, whether or not
identified above, that would harm the goodwill or name of PFIZER, or damage the
interests of PFIZER or the Products, other than where supported by sound factual
evidence. For purposes of this Agreement “Goodwill” shall mean the marketplace
advantage of customer patronage and loyalty developed with continuous business
under the same name over a period of time;

 

(k)                                  MWI shall immediately notify PFIZER in the
event MWI obtains information indicating that any of the Products may have to be
recalled either by virtue of applicable law or regulation or good business
judgment. PFIZER shall control all efforts necessary to conduct any such recall.
MWI shall cooperate with PFIZER and MWI agrees to maintain adequate records to
conduct such recall, including the name, address and Product purchases of all
purchasers of PFIZER Products;

 

(l)                                     MWI may make use of the Product Focus
Funds provided for in Exhibit D hereto;

 

(m)                               Make payment to PFIZER /**/; and

 

(n)                                 Provide to PFIZER by the close of business
on the last business day of each PFIZER Accounting Period (as set forth in
Exhibit E hereto) an inventory report covering all inventory purchased from
PFIZER and setting forth in dollars at MWI’s acquisition cost from PFIZER the
amount of inventory by species. MWI agrees that PFIZER shall have the right to

 

--------------------------------------------------------------------------------


 

audit inventory in the possession of MWI to confirm compliance with this
paragraph 3(n) and to confirm the accuracy of the data contained in the report.

 

(o)                                 Each distributor, veterinarian, dealer or
producer must make its own independent decision as to whether and how to sell
and/or purchase Pfizer Animal Health’s Equine products, including at what price
to advertise, sell or value Pfizer Animal Health’s Equine products.
Notwithstanding the above, Pfizer may exclude from rebate calculations any
Pfizer Products sold by distributors, veterinarians, dealers or producers below
the recommended selling price.

 

4.                                       PFIZER shall:

 

(a)                                  sell the Products to MWI at the prices in
effect in the then current published PFIZER Animal Health Products Distributor
Price List (hereinafter, “Price List”). PFIZER also shall permit MWI to
participate in the distributor incentive programs offered by PFIZER, in
accordance with the terms of such programs. PFIZER shall have the unrestricted
right to revise the prices, terms and conditions of the Price List, and to add
or delete Products or package sizes, without advance notice to MWI, and the
revisions shall be effective on all orders submitted after the effective date of
the price revisions. In all cases of orders received for other than immediate
shipment, the price for the Products shall be that in effect at the time of
shipment. PFIZER agrees to give MWI /**/ advance notice of price increases;

 

(b)                                 compensate MWI in accordance with
Exhibits B, D and E hereto. In the event that one Agreement holder acquires or
combines with another Agreement holder, the purchase objectives will be adjusted
accordingly for the purpose of determining incentives earned; and

 

(c)                                  allow MWI credit on prepaid returns in
accordance with PFIZER’s Outdated Products Policy which is in effect at the
time.

 

(d)                                 Agreement holders with more than one
location must combine purchases of all locations to determine attainment level
for incentives. In the event that one Agreement holder acquires or combines with
another Agreement holder, the purchase objectives will be adjusted accordingly
for the purpose of determining incentives earned.

 

(e)                                  Direct purchase from PFIZER will be used to
determine the level of purchases achieved. Any discrepancies must be documented
by the Marketing Agreement holder using copies of PFIZER invoices.

 

5.                                       Nothing in this Agreement shall be
deemed to limit PFIZER’s ability to sell Products to any other party.

 

6.                                       All purchases by MWI pursuant to this
Agreement shall be in accordance with the terms of PFIZER’s Pricing and Shipping
Policies, as may be amended by PFIZER from time to time. Unless the parties
agree otherwise, shipments shall be made to either MWI’s central warehouse point
or to branch offices at MWI’s direction.

 

--------------------------------------------------------------------------------


 

7.                                       MWI shall not be provided with any
rebate, discount or other compensation for Products handled under this Agreement
unless specifically set forth herein. MWI will NOT be eligible to collect an RSA
or Performance Payment on any lateral sales to other PFIZER contract
distributors or to an unauthorized Pfizer distributor. (It is MWI’s obligation
to confirm with Pfizer, prior to making a sale, as to whether a distributor is a
PFIZER contract distributor or an unauthorized distributor.) Nor shall MWI be
eligible to collect an RSA or Performance Payment on sales made through brokers
or non-employee agents.

 

8.                                       The following standard conditions shall
apply to all sales under this Agreement:

 

(a)                                  MWI shall cooperate fully with PFIZER in
participating fully in the Animal Health Institute Electronic Data Interchange
(“AHI EDI”) for the reporting of sales and inventory data on a daily basis. The
data to be reported shall be as described in the AHI EDI Transaction sets.

 

(b)                                 all orders are subject to acceptance by
PFIZER’s New York Headquarters. Title to the goods shall pass to MWI once they
have been properly delivered to the address designated by MWI. Products
requiring temperature control will be shipped F.O.B. destination;

 

(c)                                  any tax or other charge upon the sale
and/or shipment of the goods now or hereafter imposed by federal, state or
municipal authorities shall be paid by MWI. In the event that the price of any
article includes transportation charges, any increase or decrease in
transportation charges shall be for MWI’s account;

 

(d)                                 EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN
THE LABELING OF THE PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO THE PRODUCTS;

 

(e)                                  PFIZER shall defend and indemnify MWI from
all claims resulting from any breach by PFIZER of the warranties set forth in
this paragraph 8, and specifically any claim that the Products, as sold by
PFIZER, were defective. In the event PFIZER is found by any court of competent
jurisdiction to be liable for any claim based in products liability, then PFIZER
shall reimburse MWI’s reasonable legal fees incurred in the course of
cooperating with PFIZER’s defense. To be covered by this defense and indemnity,
MWI must: promptly notify PFIZER of any such claim; allow PFIZER to fully
control the defense and/or resolution of the claim; and cooperate fully with
PFIZER in the matter. This defense, indemnity and payment for legal fees shall
not apply to claims alleging: MWI alteration, negligent handling or improper
storage of the Products; sale of outdated Products; sale or recommendation of
the Products for uses or in a manner not set forth in the labeling supplied by
PFIZER; or sale of the Products after receipt of notice from PFIZER that such
sales should be halted;

 

(f)                                    in no event shall PFIZER be liable to MWI
for special, collateral, incidental, or consequential damages in connection with
or arising out of the purchase, resale, or use of the Products. Except as
provided under subparagraph 8(e), above, total damages recoverable against
PFIZER by MWI shall be exclusively limited to the purchase price of the Products
with respect to which damages are claimed;

 

--------------------------------------------------------------------------------


 

(g)                                 failure of PFIZER to make or of MWI to take,
when due, any delivery (or portion thereof) pursuant to an order hereunder, if
occasioned by any circumstance or condition beyond the control of the party so
failing, shall not subject the failing party to any liability to the other and,
at the option of either party, that order or portion thereof not delivered may
be canceled;

 

(h)                                 acceptance of MWI’s order by PFIZER is
expressly made conditional upon MWI’s acceptance of the conditions of sale as
set forth herein, and the prices, terms and conditions of the Price List then in
effect, notwithstanding acknowledgment or receipt of MWI’s purchase order
containing additional or different provisions, or conflicting oral
representations by any agent of PFIZER.

 

9.                                       MWI shall not delegate its duty of
performance or assign its obligations under this Agreement without the prior
written consent of PFIZER.

 

10.                                 MWI and PFIZER agree that, under the
specific circumstances delineated herein, PFIZER, at PFIZER’s sole discretion
may recoup the sums outstanding to it from MWI against those sums which may
become due from PFIZER to MWI, in that the obligations arise from mutual
transactions. The specific circumstances which will enable PFIZER to initiate
recoupment are:

 

(a)                                  MWI becomes insolvent which shall be
defined as:

 

(i)                                     the sum of MWI’s debts is greater than
all of MWI’s property (“Balance Sheet Test”); or

 

(ii)                                  MWI is generally not paying its debts as
they come due; or

 

(iii)                               MWI has failed to act in good faith for a
period in excess of six months to resolve any outstanding invoice or purchase
order issues or reconciliations.

 

(b)                                 MWI commences a liquidation of its
operations by means of a sale of its assets in their entirety or piecemeal; or

 

(c)                                  MWI ceases its business operations whether
or not such cessation is voluntary or involuntary; or

 

(d)                                 MWI files a proceeding pursuant to the
U.S. Bankruptcy Code or any state court proceeding, including an Assignment for
the Benefit of Creditors.

 

11.                                 This Agreement shall be effective as of the
date first written above and shall continue in force until December 31, 2010.
Either party may terminate this Agreement prior to the expiration date (i) with
or without cause, upon thirty (30) days written notice to the other party, or
(ii) immediately upon written notice, in the event of a material breach by the
other party.

 

12.                                 MWI and PFIZER acknowledge that in the
performance of their duties hereunder MWI and PFIZER may obtain access to
“Confidential Information” (as defined below) of each

 

--------------------------------------------------------------------------------


 

other. MWI and PFIZER agree that during the term of this Agreement and for a
period of five (5) years after the termination of this Agreement, unless
specifically permitted in writing by the other party, which permission shall not
be unreasonably withheld, especially in connection with the sale of all or a
substantial portion of MWI’s business, to (a) retain in confidence and not
disclose to any third party and (b) use only for the purpose of carrying out
their duties hereunder, any such Confidential Information. As used herein the
term “Confidential Information” means any information, or data, whether of a
business or scientific nature and whether in written, oral or tangible form,
relating to PFIZER’s and MWI’s business or potential business or its research
and development activities, not generally available to or known to the public,
and not otherwise known to the receiving party, that is disclosed to or learned
by the other party pursuant hereto. “Confidential Information” does not mean or
include any information: (a) which is, at the time of disclosure, available to
the general public; or (b) which following disclosure becomes available to the
general public through no fault of the recipient; or (c) which recipient can
demonstrate was in its possession before receipt; or (d) which is disclosed to
recipient without restriction on disclosure. Upon completion of the work
provided for hereunder or other termination of this Agreement each party will
return to the other party any documents, or copies thereof, or any product
samples, containing or constituting Confidential Information disclosed to or
generated by either party in connection with this Agreement. Neither MWI nor
PFIZER shall disclose the existence of this Agreement without the consent of the
other party hereto.

 

13.                                 This Agreement shall be governed by the laws
of the State of New York applicable to contracts to be fully performed therein.

 

14.                                 This Agreement and documents referred to
herein embody the entire understanding between the parties hereto, will
supersede prior agreements relating to the Products, and may be modified only in
writing and signed by the parties to be bound. No activities conducted pursuant
to this Agreement or related thereto, including but not limited to the future
planning activities of the parties, shall be deemed to give rise to any
obligations on the part of either party other than as expressly provided for
herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI Veterinary Supply Company

 

Pfizer Inc.

 

 

 

 

 

 

By:

/s/ Jim Cleary

 

By:

/s/ Clinton A. Lewis, Jr.

 

 

 

 

Clinton A. Lewis, Jr.

Print Name:

Jim Cleary

 

 

President, U.S. Operations

 

 

 

 

Pfizer Animal Health

Title:

President

 

 

 

 

 

 

 

 

Date:

April 29, 2010

 

Date:

5/3/10

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Ethical Equine Distributor Product & RSA List
(Equine - LVSTK Distributor)

 

EFFECTIVE:    January 1, 2010 - December 31, 2010

 

SKU #

 

DESCRIPTION

 

Rx

 

UNIT

 

Units/Ship
per Min.
Quantity

 

RSA
Eligible

 

RSA %

 

Performance
Eligible

ANTI-INFLAMMATORIES

1424

 

Depo-Medrol, 40 mg/ml

 

 

 

5ml

 

24

 

/**/

 

/**/

 

/**/

1425

 

Depo-Medrol, 20 mg/10 ml

 

Rx

 

10ml

 

25

 

/**/

 

/**/

 

/**/

1426

 

Depo-Medrol, 20 mg/20 ml

 

Rx

 

20ml

 

24

 

/**/

 

/**/

 

/**/

2187

 

Domoso Gel

 

Rx

 

60 gm

 

1

 

/**/

 

/**/

 

/**/

2188

 

Domoso Gel

 

Rx

 

120 gm

 

1

 

/**/

 

/**/

 

/**/

2189

 

Domoso Solution

 

Rx

 

16 oz

 

1

 

/**/

 

/**/

 

/**/

2190

 

Domoso Solution

 

Rx

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

2192

 

Flucort Solution

 

Rx

 

100 ml

 

1

 

/**/

 

/**/

 

/**/

1432

 

Hylartin V

 

Rx

 

2 ml

 

48

 

/**/

 

/**/

 

/**/

2193

 

Ketofen

 

Rx

 

50 ml

 

1

 

/**/

 

/**/

 

/**/

2194

 

Ketofen

 

Rx

 

100 ml

 

1

 

/**/

 

/**/

 

/**/

1478

 

Predef 2X

 

Rx

 

100 ml

 

6

 

/**/

 

/**/

 

/**/

1489

 

Solu-Delta Cortef, 100 mg

 

Rx

 

10 ml

 

24

 

/**/

 

/**/

 

/**/

1490

 

Solu-Delta Cortef, 500 mg

 

Rx

 

10 ml

 

24

 

/**/

 

/**/

 

/**/

2209

 

Torbugesic, 10 mg

 

CIV

 

10 ml

 

1

 

/**/

 

/**/

 

/**/

2210

 

Torbugesic, 10 mg

 

CIV

 

50 ml

 

 

 

/**/

 

/**/

 

/**/

ANTI-INFECTIVES

1506

 

Excede

 

Rx

 

200mg

 

10

 

/**/

 

/**/

 

/**/

1465

 

Naxcel

 

Rx

 

1 gm

 

12

 

/**/

 

/**/

 

/**/

1466

 

Naxcel

 

Rx

 

4 gm

 

6

 

/**/

 

/**/

 

/**/

1463

 

Sterile Water

 

 

 

80 ml

 

6

 

/**/

 

/**/

 

/**/

1464

 

Sterile Water

 

 

 

20ml

 

12

 

/**/

 

/**/

 

/**/

1519

 

Tucoprim Powder

 

Rx

 

400 gm

 

20

 

/**/

 

/**/

 

/**/

1494

 

Tucoprim Powder

 

Rx

 

2000 gm

 

1

 

/**/

 

/**/

 

/**/

ANTISEPTICS

2198

 

Nolvasan Suspension

 

 

 

28 ml

 

1

 

/**/

 

/**/

 

/**/

2055

 

Nolvasan Solution

 

 

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

2045

 

Nolvasan Antiseptic Ointment

 

 

 

7 oz

 

1

 

/**/

 

/**/

 

/**/

2046

 

Nolvasan Antiseptic Ointment

 

 

 

16 oz

 

1

 

/**/

 

/**/

 

/**/

2049

 

Nolvasan S

 

 

 

16 oz

 

1

 

/**/

 

/**/

 

/**/

2050

 

Nolvasan S

 

 

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

2051

 

Nolvasan Shampoo

 

 

 

8 oz

 

1

 

/**/

 

/**/

 

/**/

2052

 

Nolvasan Shampoo

 

 

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

2053

 

Nolvasan Skin and Wound Cleanser

 

 

 

4 oz

 

1

 

/**/

 

/**/

 

/**/

2054

 

Nolvasan Skin and Wound Cleanser

 

 

 

8 oz

 

1

 

/**/

 

/**/

 

/**/

2056

 

Nolvasan Surgical Scrub

 

 

 

16 oz

 

1

 

/**/

 

/**/

 

/**/

2057

 

Nolvasan Surgical Scrub

 

 

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

 

--------------------------------------------------------------------------------


 

SKU #

 

DESCRIPTION

 

Rx

 

UNIT

 

Units/Ship
per Min.
Quantity

 

RSA
Eligible

 

RSA %

 

Performance
Eligible

BIOLOGICALS (PER DOSE)

2114

 

Arvac Arteritis Vaccine

 

 

 

10 x 1ds

 

10

 

/**/

 

/**/

 

/**/

2116

 

Equiloid Innovator

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2117

 

Equiloid Innovator

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2119

 

Equivac Innovator EHV 1/4

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2120

 

Fluvac Innovator

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2122

 

Fluvac Innovator

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2139

 

Fluvac Innovator EHV-4/1

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2141

 

Fluvac Innovator EHV-4/1

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2123

 

Fluvac Innovator 4

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2125

 

Fluvac Innovator 4

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2128

 

Fluvac Innovator 5

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2130

 

Fluvac Innovator 5

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2134

 

Fluvac Innovator 6

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2136

 

Fluvac Innovator 6

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2146

 

Fluvac Innovator Triple-E FT

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2147

 

Fluvac Innovator Triple-E FT

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2151

 

Pinnacle I.N.

 

 

 

10 x 1ds

 

10

 

/**/

 

/**/

 

/**/

2153

 

Pneumabort-K + 1 b

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2155

 

Pneumabort-K + 1 b

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2156

 

PotomacGuard

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2158

 

PotomacGuard

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2159

 

Rotovirus

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2160

 

Tetanus Antitoxin

 

 

 

 

 

 

 

/**/

 

/**/

 

/**/

2162

 

Tetanus Antitoxin

 

 

 

 

 

 

 

/**/

 

/**/

 

/**/

2164

 

Tetanus Toxiod

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2166

 

Tetanus Toxiod

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2167

 

Triple-E T Innovator

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2169

 

Triple-E T Innovator

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2184

 

West Nile-Innovator DNA

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2181

 

West Nile-Innovator

 

 

 

12 x 1ds

 

1

 

/**/

 

/**/

 

/**/

2183

 

West Nile-Innovator

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2172

 

West Nile-Innovator + EW

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2173

 

West Nile-Innovator + EWT

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2175

 

West Nile-Innovator + EWT

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

2177

 

West Nile-Innovator + VEWT

 

 

 

12 x 1ds

 

12

 

/**/

 

/**/

 

/**/

2180

 

West Nile-Innovator + VEWT

 

 

 

10ds

 

1

 

/**/

 

/**/

 

/**/

5237

 

Zylexis

 

Rx

 

5 x 1ds

 

150

 

/**/

 

/**/

 

/**/

PARASITICIDES & INSECTICIDES

6045

 

Anthelcide EQ Paste

 

 

 

Tube

 

72

 

/**/

 

/**/

 

/**/

6056

 

Anthelcide EQ Suspension

 

 

 

Gallon

 

4

 

/**/

 

/**/

 

/**/

2200

 

Quest Sure Dial, 11.6 gm

 

 

 

Tube

 

40

 

/**/

 

/**/

 

/**/

2203

 

Quest Plus Equine Oral Gel, 11.6 gm

 

 

 

Tube

 

40

 

/**/

 

/**/

 

/**/

2204

 

Quest Plus Equine Oral Gel, 11.6 gm

 

 

 

Tube

 

50

 

/**/

 

/**/

 

/**/

2207

 

Quest Bulk, 11.6 gm

 

 

 

Tube

 

50

 

/**/

 

/**/

 

/**/

8803

 

Solitude IGR

 

 

 

2 lb pail

 

12

 

/**/

 

/**/

 

/**/

8807

 

Solitude IGR

 

 

 

6 lb pail

 

6

 

/**/

 

/**/

 

/**/

 

--------------------------------------------------------------------------------


 

SKU #

 

DESCRIPTION

 

Rx

 

UNIT

 

Units/Ship
per Min.
Quantity

 

RSA
Eligible

 

RSA %

 

Performance
Eligible

8808

 

Solitude IGR

 

 

 

20 lb Pail

 

2

 

/**/

 

/**/

 

/**/

7973

 

Strongid Paste

 

 

 

Tube

 

72

 

/**/

 

/**/

 

/**/

7974

 

Strongid Paste Bulk

 

 

 

Tube

 

96

 

/**/

 

/**/

 

/**/

7969

 

Strongid C

 

 

 

25 lb Pail

 

36

 

/**/

 

/**/

 

/**/

7900

 

Strongid C 2X

 

 

 

10 lb Pail

 

100

 

/**/

 

/**/

 

/**/

7866

 

Strongid C 2X

 

 

 

50 lb Bag

 

10

 

/**/

 

/**/

 

/**/

7972

 

Strongid T

 

Rx

 

Quart

 

6

 

/**/

 

/**/

 

/**/

SEDATIVES & ANESTHESIA

1419

 

Carbocaine-V

 

Rx

 

50 ml

 

100

 

/**/

 

/**/

 

/**/

6290

 

Dormosedan

 

Rx

 

5 ml

 

10

 

/**/

 

/**/

 

/**/

6292

 

Dormosedan

 

Rx

 

20 ml

 

10

 

/**/

 

/**/

 

/**/

SUPPLEMENTS

2185

 

Clovite Conditioner

 

 

 

5 lb

 

1

 

/**/

 

/**/

 

/**/

2186

 

Clovite Conditioner

 

 

 

25 lb

 

1

 

/**/

 

/**/

 

/**/

8047

 

Lixotinic

 

 

 

Gallon

 

4

 

/**/

 

/**/

 

/**/

2211

 

V.A.L. Syrup

 

 

 

Gallon

 

1

 

/**/

 

/**/

 

/**/

WOUND CARE

8021

 

Derma-Clens

 

 

 

14 ounce

 

12

 

/**/

 

/**/

 

/**/

8252

 

Granulex-V Aero Spray

 

 

 

4 ounce

 

12

 

/**/

 

/**/

 

/**/

8253

 

Granulex-V Liquid

 

 

 

1 ounce

 

12

 

/**/

 

/**/

 

/**/

REPRODUCTIVE PRODUCTS

1455

 

Lutalyse

 

Rx

 

30 ml

 

96

 

/**/

 

/**/

 

/**/

1504

 

Lutalyse

 

Rx

 

100 ml

 

1

 

/**/

 

/**/

 

/**/

OTHER PRODUCTS

2033

 

Amiglyde V

 

Rx

 

48ml

 

1

 

/**/

 

/**/

 

/**/

2191

 

Equipoise

 

CIII

 

50 ml

 

1

 

/**/

 

/**/

 

/**/

2195

 

Kopertox

 

 

 

8 oz

 

1

 

/**/

 

/**/

 

/**/

2196

 

Kopertox

 

 

 

16 oz

 

1

 

/**/

 

/**/

 

/**/

1487

 

Roccal-D Plus

 

 

 

Gallon

 

4

 

/**/

 

/**/

 

/**/

 

Terms of All Equine Product Shipments:

1.               All orders must exceed $250 for freight pre-paid.

2.               All orders will be shipped in specified “Units/Shipper”
quantities only.

3.               All orders will receive standard terms.

4.               Prices are subject to change without notice.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PFIZER shall compensate MWI in the following ways:

 

(a)           Reimburse MWI on a percentage of sales out of Products as
designated on the RSA product list contained in Exhibit A, per the EDI sales out
data calculated based on the products purchase price contained in the Price
List.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Performance Payment

 

MWI will be eligible to receive the performance payments set forth in this
clause 1 below subject to the performance criteria set forth below and MWI’s
fulfillment of all of the other obligations contained in this Agreement.

 

If MWI has achieved sales out during the period January 1, 2010 through
December 31, 2010 of at least /**/of the Products listed below, MWI will be
eligible for a performance payment. The performance payment will be equal to:

 

 

a)

$/**/plus

 

b)

/**/ of all sales out between /**/ and /**/ plus

 

c)

/**/ of sales out between /**/ and /**/ plus

 

d)

/**/ of sales out between /**/ and /**/

 

Only EDI data for invoices dated January 1, 2010 through December 31, 2010 and
submitted to Covansys by December 31, 2010 and accepted by PFIZER from Covansys
by January 5, 2011 will count towards the calculation of sales out for the
period.

 

Only sales by MWI of the products listed in Exhibit A count towards the
performance payments under this Exhibit C.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Product Focus Funds

 

If MWI fulfils all of the obligations set forth in this Exhibit D, PFIZER will
pay MWI up to a maximum of /**/ in Product Focus funds (“PFF”) based on MWI
executing PFF’s which are agreed with PFIZER. Programs that use these funds must
be discussed in advance with MWI’s PFIZER Account Executive, submitted in
writing to PFIZER’s Senior Director of Distribution and approved in writing by
PFIZER’s Senior Director of Distribution prior to the start of the program.
PFIZER shall have no obligation to pay MWI PFF’s if the parties are unable to
agree on the programs to be funded. In addition;

 

1.                                       To be eligible for PFF’s, programs must
include specific performance metrics and specifics on total PFF’s to be spent in
the program and how all PFF’s would be spent. In no event will MWI be eligible
to receive PFF’s in excess of /**/

 

2.                                       Programs that result in a direct price
decrease to the Purchaser will not be supported.

 

3.                                       ALL PFF’S REQUIRE PROOF OF PERFORMANCE
AT PROGRAM CONCLUSION. No payment of PFF’s will be made by PFIZER to MWI until
all proof or performance wrap-ups are submitted.

 

4.                                       All program wrap-ups are to be
submitted within forty-five (45) days of completion of the program. Wrap ups for
programs that run to year end 2010 should be submitted no later than
February 15, 2011 for payment. Any program wrap-ups submitted to PFIZER after
February 15, 2011 for 2010 programs will be paid of out 2011 PFF’s at PFIZER’s
discretion. Programs will be paid by credit memo or check.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Pfizer Domestic 2010 Calendar

 

Accounting Period

 

Close Date

 

# of Weeks

 

AP 1

 

01/31/10

 

4

 

AP 2

 

02/28/10

 

4

 

AP 3

 

04/04/10

 

5

 

 

 

 

 

 

 

AP 4

 

05/02/10

 

4

 

AP 5

 

05/30/10

 

4

 

AP 6

 

07/04/10

 

5

 

 

 

 

 

 

 

AP 7

 

08/01/10

 

4

 

AP 8

 

08/29/10

 

4

 

AP 9

 

10/03/10

 

5

 

 

 

 

 

 

 

AP 10

 

10/31/10

 

4

 

AP 11

 

11/30/10

 

5

 

AP 12

 

12/31/10

 

5

 

 

--------------------------------------------------------------------------------